529 So.2d 1100 (1988)
THE FLORIDA BAR, Complainant,
v.
Enid J. RIBOWSKY-CRUZ, Respondent.
No. 71344.
Supreme Court of Florida.
August 18, 1988.
*1101 John F. Harkness, Jr., Executive Director and John T. Berry, Staff Counsel, Tallahassee, and Paul A. Gross, Bar Counsel, Miami, for complainant.
No appearance for respondent.
PER CURIAM.
This proceeding is before the Court for consideration of the uncontested referee's report.
The referee found that in four instances the respondent agreed to provide representation to clients, accepted payments of fees, and then failed to provide services, abandoning her clients without notice and without refunding the fees.
Based on The Florida Bar's investigation as described in testimony presented to a grievance committee, it appears that respondent abandoned her law practice without notice to her clients and without taking any steps to allow clients or the Bar to contact her.
The referee recommends that respondent be found guilty of violating numerous provisions of the Rules of Professional Conduct and that she be disbarred. We approve the referee's report. Enid J. Ribowsky-Cruz is hereby disbarred, effective immediately.
The costs of this proceeding are taxed against respondent. Judgment is entered against her for costs in the amount of $687.25, for which sum let execution issue.
IT IS SO ORDERED.
EHRLICH, C.J., and OVERTON, McDONALD, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.